Citation Nr: 1107602	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for HIV-related illness.

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1986 to April 1992.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2007 rating 
decision of the Chicago, Illinois RO.  In September 2010, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the Veteran's claims 
file.  At the Board hearing, the Veteran sought, and was granted, 
a 90 day abeyance period for the submission of additional 
evidence.  He has submitted a treatment letter from a VA social 
worker/PTSD therapist with a waiver of RO initial consideration, 
and in November 2010 he submitted to the RO a letter from his 
pastor, also with a waiver of RO consideration, that was 
forwarded to the Board in January 2011.  Insamuch as this 
additional evidence pertains to a matter that is being remanded 
(for reasons explained below), the RO will have the opportunity 
to review this additional evidence in the first instance. 

The issues of entitlement to service connection for PTSD 
and HIV-related illness are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action on his part 
is required.


FINDING OF FACT

A heart disorder was not manifested in service or in the first 
year following the Veteran's discharge from active duty, and such 
disorder is not shown to be related to his service or to have 
been caused or aggravated by a service- connected disability.  

CONCLUSION OF LAW

Service connection for a heart disorder is not warranted.  
38 U.S.C.A. 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claims.  A December 2006 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  During the September 2010 Travel Board hearing 
before the undersigned, he was advised that he must show a 
current diagnosis of cardiovascular disability, and (with 
competent evidence) that there is a nexus between the diagnosed 
disability and either his service or a service-connected 
disability.  The letter also informed the appellant of disability 
rating and effective date criteria.  He has had ample opportunity 
to respond/supplement the record and has not alleged that notice 
in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  Because there 
is no competent evidence that the Veteran's recently assessed 
heart disorder might be related to his service or to a service-
connected disability (to include disability on which a final 
determination as to service connection remains pending), a VA 
examination to secure a nexus opinion in this matter is not 
necessary .  At the Travel Board hearing before the undersigned, 
the Veteran sought, and was granted, a 90 day abeyance period for 
the submission of additional evidence.  He submitted an 
additional record with a waiver of RO consideration and has not 
identified any pertinent evidence that remains outstanding.  VA's 
duty to assist is met.

                             Legal Criteria, Factual Background, 
and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include a heart condition) may 
be service connected on a presumptive basis if manifested to a 
compensable degree within a specified period of time following 
discharge from active duty (one year for cardiovascular disease).  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.   
See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is 
necessary where the determinative question is one requiring 
medical knowledge.  Id.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  Competent medical 
evidence may also include statements contained in authoritative 
writings, such as medical and scientific articles and research 
reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (as in effect before and after October 10, 
2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA will 
not concede that a non-service-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310 (b), added 
effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006).

The addition of 38 C.F.R. § 3.310(b) effective October 10, 2006, 
does not affect the consideration or the outcome of this case.  
It was added to implement the decision of the Court in Allen v. 
Brown, 7 Vet. App. 439 (1995), and the holding in that case has 
been binding on VA from the time of issuance in 1995.  

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss in detail every piece of evidence.  See Gonzales v. West, 
218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the evidence as 
appropriate, and the Board's analysis will focus on what the 
evidence shows, or fails to show, as to the claim. 

The Veteran contends that he has a heart condition secondary to 
his PTSD and related anxiety.  Evidence of record, including VA 
and private treatment records, shows that the Veteran receives 
treatment for sinus tachycardia.  It is not in dispute that he 
has this condition.  

The Veteran's STRs are entirely silent for any cardiovascular 
complaints or disability.  

Postservice treatment records indicate the Veteran's first 
treatment for any cardiovascular difficulty was in June 2009, 
when sinus tachycardia was assessed.  The treating physician 
opined that the tachycardia was "most likely related to distress 
over heartburn and hiccups vs. medications" and prescribed 
Metoprolol.  A private June 2009 heart study was normal.  A July 
2009 VA treatment report notes that the Veteran had "fast heart 
rate", for which he took Metoprolol.  At the Travel Board 
hearing in September 2009, the Veteran testified that he believed 
his fast heart rate was related to anxiety and other symptoms of 
PTSD.

The Veteran's STRs are silent for any complaints, treatment, or 
diagnosis pertaining to sinus tachycardia (or to any 
cardiovascular disability).  Furthermore there is no evidence 
that such disability was manifested in the first postservice year 
(the Veteran does not allege otherwise and sinus tachycardia was 
not assessed until 2009, or 17 years after his separation from 
service).  Consequently, service connection for a heart condition 
on the basis that such disability became manifest in service and 
persisted is not warranted.  And because cardiovascular disease 
is not shown to have manifested in the first year after 
separation from service, service connection for such disease on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) 
likewise is not warranted.  It is not alleged otherwise.

Postservice evaluation/treatment records provide no indication 
that sinus tachycardia or any heart condition may somehow be 
directly related to the Veteran's service; it is not alleged 
otherwise, and direct service connection for the disability 
(i.e., on the basis that it was incurred or aggravated in 
service) is not warranted. 

The Veteran's theory of entitlement to this benefit sought is 
essentially one of secondary service connection.  Service 
connection has only been established for pseudofolliculitis 
barbae, rated 0 percent.  It is neither alleged, nor suggested by 
the record, that the claimed disability was caused or aggravated 
by pseudofolliculitis barbae.  The Veteran seeks service 
connection for a heart condition on the basis that it was caused 
or aggravated by his PTSD, which is not service connected.  [The 
Board has considered whether deferral of a final determination in 
this matter pending final resolution of the PTSD claim was 
necessary.  However, inasmuch as there is no competent evidence 
that the Veteran's sinus tachycardia might be related to a 
diagnosis of PTSD, the Board finds that the matters are not 
inextricably intertwined, and that deferral is unnecessary.]  
As was noted above, postservice treatment records show that sinus 
tachycardia was assessed in June 2009, and the Veteran was placed 
on Metoprolol.  However, there is absolutely no reference to his 
service or (as as he alleges) to his PTSD in any of the treatment 
records.  Indeed, the treating VA physician specifically opined 
that the sinus tachycardia was most likely related to the 
Veteran's distress over his heartburn and hiccups, with no 
mention at all of PTSD.  

In summary, the medical evidence indicates that the Veteran's 
heart condition was not caused or aggravated by his PTSD or any 
service-connected disability.  Because there is no competent 
(medical opinion/treatise) evidence to the contrary, the Board 
finds the VA treatment records to be persuasive.  In this regard, 
the Board notes that the question of whether a disease such as 
PTSD causes or aggravates other disabilities is one that is 
strictly medical in nature, beyond the realm of lay observation.  
Consequently, the Veteran's own opinions in these matters are not 
competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed Cir. 2007).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for a heart disorder.  Accordingly, it must be 
denied.    


ORDER

Service connection for a heart disorder is denied.


REMAND

The Veteran's claim seeks service connection for PTSD, and that 
is the specific claim adjudicated by the RO and developed for 
appellate review.  However, in an interim precedent decision 
(Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the U.S. Court of 
Appeals for Veterans Claims held that the scope of a mental 
health disability claim includes any mental disorder that may be 
reasonably encompassed by the claimant's description of the 
claim, reported symptoms, and other information of record, i.e., 
that matter(s) of service connection for other psychiatric 
disability(ies) diagnosed is/are part and parcel of a service 
connection for a psychiatric disability claim (and that such 
matter(s) is/are before the Board).  Notably, diagnoses by VA 
treating physicians have included depressive disorder not 
otherwise specified and a history of polysubstance 
abuse/dependence (in remission).  

VA treatment records include assessments of PTSD based on 
military sexual assault, which has not been corroborated.  The 
Veteran's statements indicate that he was assaulted in April 1988 
by two fellow servicemen while on leave in Sydney, Australia from 
serving on the U.S.S. Brewton.  In a July 2009 statement, he 
identified the two alleged assailants as [redacted] and 
seaman [redacted] (no first name given), both of whom the Veteran 
reported served with him on the U.S.S. Brewton.  The Veteran 
claims that Mr. [redacted] was later discharged from service for 
similarly attacking another individual, a contention that appears 
eminently capable of verification (and if verified may tend to 
support his allegation).  The Veteran's service personnel records 
(SPRs) confirm that he served on the U.S.S. Brewton through March 
1990.  

The provisions of 38 C.F.R. § 3.304(f) provide, that if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. 38 
C.F.R. § 3.304(f)(3).
The Veteran testified, and his SPRs confirm, that he was court 
martialed in 1991 (i.e., after the alleged assault).  The SPRs 
indicate that the November 1991 court martial was for 
unauthorized absence, insubordinate conduct toward a petty 
officer, and larceny and wrongful appropriation; he received a 
one-rank demotion from E4 to E3.  A medical opinion is needed to 
determine whether such activity is consistent with the kind of 
behavior changes that may constitute credible evidence of the 
claimed stressor assault.  

Additionally, the Veteran testified in the September 2010 Board 
hearing that he confided in his pastor in Illinois, within a year 
of separation, regarding the alleged personal assault in service.  
He was granted a 90 day abeyance to submit a statement from such 
pastor.  He has not yet done so.  

Finally, relevant VA treatment records are constructively of 
record, and must be secured and reviewed for a complete picture 
of the disability at issue.  

Because the Veteran contends that his HIV status is directly 
related to the alleged sexual assault in service, the matter of 
service connection for HIV-related illness is inextricably 
intertwined with the claim of service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain for association with 
the claims file the complete updated records 
of any VA treatment the Veteran may have 
received for PTSD and HIV-related illness.  

2.  The RO should afford the Veteran further 
opportunity to submit a statement from his 
pastor (corroborating that shortly after 
separation from service he sought counseling 
regarding his alleged assault in service).  

3.  The RO should arrange for exhaustive 
development for information tending to 
corroborate his alleged stressor event in 
service.  Specifically, the RO should arrange 
for exhaustive development to determine 
whether the named assaulting individual 
(A.S.) indeed served with the Veteran and was 
discharged from service for similarly (to the 
allegation) assaulting another individual.  
The RO should then make an adjudicatory 
determination as to whether there is credible 
corroborating evidence of this alleged 
stressor event (addressing any credibility 
issues raised).  

4.  The RO should then arrange for the 
Veteran to be examined by an appropriate VA 
psychologist or psychiatrist to determine the 
nature and likely etiology of his psychiatric 
disability/disabilities.  The Veteran's 
claims file (to include this remand) must be 
reviewed by the examiner in conjunction with 
the examination.  Regarding stressor events 
in service, the RO should advise the examiner 
that the Veteran is claiming PTSD based on 
military sexual assault; and of their 
determination regarding service record 
corroboration of the alleged assailant.  The 
examiner should provide an opinion responding 
to the following:  

(a)	Please identify (by medical 
diagnosis) each of the Veteran's 
psychiatric disabilities.

(b)	Please indicate whether the Veteran's 
documented 1991 court martial (and 
events leading up to it) is constitutes 
evidence of behavior changes described 
in § 3.304(f) as supporting evidence of 
a personal assault stressor event.

(c)	Does the Veteran have PTSD based on a 
stressor of event of being sexually 
assaulted in service?  Please discuss 
the stressor and symptoms that support 
any such diagnosis.

(d)	As to each and every psychiatric 
diagnosis other than PTSD, please 
indicate whether such disability is at 
least as likely as not (a 50% or better 
probability) related to the Veteran's 
military service/documented events 
therein.

The examiner must explain the rationale 
for all opinions offered.  

5.  The RO should then readjudicate the 
matters on appeal (to encompass all 
psychiatric diagnoses shown in accordance 
with Clemons) (and the matter pertaining to 
HIV-related illness as it is affected by any 
additional information received in the matter 
of service connection for PTSD and follow-
up).  If either claim remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the Veteran 
and his representative opportunity to 
respond.  The case should then be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


